Burks, J.,
dissenting:
Section 4864 of the Code, quoted in the opinion of the court, belongs to the class of statutes known as criminal statutes, and should be strictly construed against the Com*668monwealth. The object of it was to exclude attorneys for the'Commonwealth from the grand jury room during the deliberations of the grand jury in all cases, except the single case mentioned in the statute—“when duly sworn to testify as a witness.” If he goes there under any other conditions, his act is declared to be unlawful. In this case, he went while the grand jury were deliberating on. this indictment. His act was in direct contravention of the statute. This being true, I do not think that any testimony should be received in explanation of what he did or said while there. His advice to the foreman, or any member of the grand jury should be given elsewhere, and the grand jury left untrammeled during its deliberations.
■I also think that the instruction on the subject of alibi is contradictory and misleading. The latter part of it is plainly wrong, as pointed out in the opinion. When the instruction is read as a whole, it apparently says that, as a general rule, the Commonwealth must make out its case against the accused to the exclusion of a reasonable doubt, but that the defense of alibi is an exception to this rule, and if the accused relies upon it, “the burden of proving the alibi rests upon him.”